internal_revenue_service number release date index number ------------------------------- -------------------------- ------------------------------------- ------------------------- -------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b05 - plr-130673-05 date date legend - taxpayer director location year ------------------------------- -------------------------- ------------------------------------- ------------------------- ----------------------------------------------------------------------------- ---------------------- ------------------- --------------------------------- ---------------------------- -------------------------- ------------------------------------- ------- dear ------------ this letter responds to a letter dated date and subsequent correspondence from taxpayer’s authorized representative requesting an extension of time pursuant to ' of the procedure and administration regulations to post a surety bond under ' j of the internal_revenue_code in order to avoid recapture of the low-income_housing_credit under ' a plr-130673-05 according to the information submitted taxpayer intended to file a completed form_8693 low-income_housing_credit disposition bond for low-income_housing property at location that had been disposed of during year however taxpayer inadvertently failed to file the completed form_8693 sec_42 provides that if a building or an interest therein is disposed of during any year for which the low-income_housing_credit under ' a is allowable the credit for the year must be allocated between the parties in any such case proper adjustments must be made on the application of ' j sec_42 provides that if a as of the close of any taxable_year in the compliance_period the amount of the qualified_basis on any building with respect to the taxpayer is less than b the amount of the basis as of the close of the preceding_taxable_year then the taxpayer s tax for the taxable_year must be increased by the credit recapture_amount however under ' j the taxpayer will be discharged from liability for any additional tax if a the taxpayer furnishes to the secretary a bond for a satisfactory amount and period and b it is reasonably expected that the building will continue to be operated as a low-income credit building for the remainder of its compliance_period guidance on the amount of bond considered satisfactory by the secretary and the period of the bond required is provided in revrul_90_60 1990_2_cb_3 this revenue_ruling specifies that if a taxpayer furnishes a bond under ' j with respect to the disposition of an interest in a qualified_low-income_building the taxpayer will be treated solely for purposes of applying ' j with respect to the disposition as if the taxpayer had not disposed of the interest instead the taxpayer s recapture if any with respect to the disposed-of interest will be determined under the rules of ' j by deeming the taxpayer to continue to own the disposed-of interest and by determining the qualified_basis for the deemed interest in accordance with the rules of ' c the taxpayer will not however be treated as claiming any additional low-income_housing_credit with respect to the disposed of interest for any period following the disposition the bond must be provided for the remainder of the 15-year compliance_period after the disposition plus an additional months sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 provides that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin announcement 1994_31_irb_87 notified the public of form_8693 and specified that form_8693 should be submitted to the internal_revenue_service within days of a disposition of a low-income_housing_credit building or interest therein on which the taxpayer wants to avoid recapture of the credit plr-130673-05 under ' c the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and for a taxpayer to make a regulatory or statutory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' requests for relief under ' a will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government in the instant case based solely on the facts submitted and the representations made we conclude that the requirements of and have been met accordingly taxpayer is granted an extension of time to make the election under ' j for the disposition by filing a completed form_8693 within days from the date of this letter the form_8693 along with a copy of this letter is to be filed with the internal_revenue_service small_business self employed division post office box bensalem pa attn sam alloy dp south a copy of this letter is enclosed for this purpose in addition if and when taxpayer receives a copy of the approved form_8693 back from the lihtc unit a copy of this letter along with a copy of the approved form_8693 should be sent to director nothing in this ruling shall be construed to relieve taxpayer from the obligation of having the bond approved by the irs bond-approving official this ruling merely grants taxpayer an extension of time to make the election to post the bond which must be for the period of time remaining in the 15-year compliance_period after the date of disposition plus an additional months the determination of whether to approve the bond rests within the sole discretion of the bond-approving official also although taxpayer will be deemed to continue to own its interest in the disposed-of property for purposes of ' j upon approval of the bonds taxpayer is not allowed low-income_housing credits for its interest in the disposed-of property for any period following the disposition no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the low-income_housing property qualified or continues to qualify for the low-income_housing_credit under ' this ruling is directed only at the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-130673-05 in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer s authorized representative sincerely s heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
